WUEST, Chief Justice.
Parents, S.L. (Father) and L.L. (Mother) appeal the termination of their parental rights to their two children, S.L. and L.L. We affirm.
The son, S.L., was bom in August, 1980. The daughter, L.L., was bom in July, 1983. In January, 1984, Mother contacted Denise Maride (Maride), a psychological counselor at the Dakota Mental Health Center in Mitchell. Mother indicated she was having problems with S.L.’s toilet training and general discipline. Maride assisted Mother in developing parental techniques designed to correct simple child behavior and development problems. Maride also made a referral to Kathleen Park (Park), a social worker with the Department of Social Services, and together they helped Mother enroll both children in a special needs day care program.
It soon became apparent that Mother and her children had other problems that needed attention, and in a cooperative effort, staff members from the Dakota Mental Health Center, the Department of Social Services, and the Methodist and St. Joseph day care centers began to share information and institute programmed services. The support given this family developed into a lengthy and involved effort that, beginning in 1984, would involve over two years of professional assistance.
In her psychological counseling with Mother, Maride learned that Mother had been abusing S.L. psychologically. Mother was locking S.L. in his upstairs bedroom each night from about 7 p.m. until his bedtime at around 9 p.m., apparently out of a concern that S.L. might fall down the stairway in the home because the stairs did not have a hand rail. S.L. was therefore restrained from using the bathroom, sometimes on into the night. With some frequency, Mother was also shutting S.L. in his closet and calling him dirty names through the door. Sometimes she would spank S.L. so long that Father would need to intervene.
Maride also learned there was other pathological behavior. Mother was inflicting physical harm on herself by burning herself with cigarettes and cutting herself with knives or razor blades, often in front of the children. Maride initiated psychiatric care for Mother and referred her to the center’s psychiatrist for appropriate medication.
Mother had a history of mental illness dating from about 1975. Between 1975 and 1980, Mother had three admissions to the South Dakota Human Services Center. In each of these admissions she presented problems of suicidal ideation and self-mutilation. Mother heard voices — voices directing her to hurt herself or others. She had made several suicide attempts by overdose and had once attempted to abort her son by falling down a flight of stairs.
Following his placement in special needs day care, staff personnel noted that S.L. suffered from a number of physical, psychological, and emotional problems. S.L. suffered a pronounced delay in speech development for which he was receiving speech therapy. Physical strength and motor skills development were also delayed. S.L. had underdeveloped limbs, and he had little strength, spontaneity, or activity in his play. S.L. could not, for example, play catch with a ball.
As for psychological and emotional problems, at first the staff thought S.L. might have experienced sensory deprivation. He was socially delayed. S.L. had no eye contact or verbalization, and he would not allow physical contact. He had temper tantrums where he would throw himself on the floor kicking and screaming and flailing his arms. He was afraid to enter small rooms.
S.L. made improvements, however. In August, 1984, the director of St. Joseph’s day care reported S.L. was no longer having temper tantrums or toileting accidents. *691He had also learned to sit at the table while eating.
The staff at the day care center was also concerned about L.L. At this time she was one year old. She was not taking any solid food but was still on formula. She was sleeping from 8:30 to 11:30 in the morning. When put down for a nap, L.L. would bang her head in the playpen. She, like S.L., displayed nerotic traits that appear in emotionally neglected children.
In August, 1984, the Department initiated Intensive Placement Services (IPP). A social worker went into the home and worked with Mother on S.L.’s toilet training and speech therapy homework. The social worker also concentrated on the lack of parent-child interaction in the home. Mother later withdrew from the program, however, because she did not want to work with S.L.
Father was aware of S.L.’s developmental problems and had been trying to help in that area, but he did not learn of Mother’s inappropriate behavior until after Maride made a referral to the Department in January, 1985. Maride was concerned about Mother’s continuing behavior toward S.L. and discussed the situation with Father. Thereafter, Father and Mother enrolled in STEP parenting classes and marital counseling. Father also agreed to watch Mother’s behavior, but he worked a night shift from 3 to 11 p.m. so his supervision and contact with the children when they were home in the evenings was limited.
The situation with Mother continued throughout 1985. Mother indicated to Mar-ide that, as of March, 1985 she had stopped locking S.L. in the closet, but she was having continuing difficulty with regard to S.L. On one occasion in May she mutilated some of S.L.’s personal possessions in his presence, including his teddy bear and some art work he had brought home. She continued to have auditory hallucinations that told her to do things to S.L. or to herself. Mother voluntarily admitted herself for treatment at the Human Services Center on October 12,1985, after she had a “psychotic break” and was found cutting herself with razor blades. Mother was diagnosed schizophrenic, undifferentiated type. Following treatment she was discharged on November 27, 1985.
In January 1986, Father left on a week-long trip to Wisconsin. Given Mother’s condition and out of concern for S.L., Father agreed to several days of foster care for S.L. during his absence, after which the grandmother would be available to care for S.L. On the day of Father’s departure, January 31,1986, Mother placed L.L. in her crib at about noon and left her unattended for about eight hours without a feeding or changing. Several days earlier Mother had thrown away her medication because her voices had told her to. On this day, the voices were telling her to ignore her daughter. Mother, realizing her condition, called Maride about the situation, whereafter L.L. was placed in foster care with her brother on a voluntary basis.
On February 2, 1986, Mother was not taking her medication. On that day she cut her legs with razor blades. She also experienced auditory hallucinations telling her to cut S.L. with a knife and burn him once he returned home. On February 4, a dependence and neglect petition was filed and temporary custody was granted to the Department. Mother was again voluntarily committed for treatment to the Human Services Center on February 13, 1986. She was discharged on May 28, 1986.
An adjudicatory hearing was held on September 4,1986. The trial court decreed both S.L. and L.L. were dependent and neglected by an order of adjudication dated December 4, 1986. A dispositional hearing was held on November 6, 1986, and on February 6, 1987, the trial court ordered that parental rights be terminated.
Parents argue the Court allowed inadmissible hearsay at the adjudicatory hearing. Kathy Park was allowed to testify as to what she had learned from other people involved. The trial court overruled parent’s objection because the State offered her testimony as an expert offering testimony in her field of family relationships and because the State would later produce testimony from the persons who had *692worked with Park. Parents argue this was prejudicial error. We disagree.
The hearsay testimony was later proven by testimony of Denise Maride as well as by other evidence. Mother’s communications to Maride were not privileged but were admissible under SDCL 26-10-15. Matter of M.C., 391 N.W.2d 674 (S.D.1986). Since Park’s testimony concerning the history of the case was later proven by other evidence, the hearsay testimony was merely cumulative. Moreover, there is a presumption that when an action is tried to a court, the trial court will disregard the inadmissible evidence. People In Interest of M.W., 374 N.W.2d 889 (S.D.1985).
Parents do not point to specific findings of the court that were based merely on the hearsay evidence. We must assume the court did not consider such hearsay evidence. Even without the hearsay, there was clear and convincing evidence of dependence and neglect, and given the cumulative nature of the evidence, we do not believe the court would have reached a different result.
Parents second argument is that the evidence supporting the dependency and neglect adjudication of L.L. was not clear and convincing and therefore the adjudication should be overturned. We disagree.
In People In Interest of K.C., 414 N.W.2d 616 (S.D.1987), we summarized the analysis that governs in dependency and neglect cases.
The ruling in Santosky [v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982) ] increased the state’s burden of proof at an adjudicatory hearing by requiring each allegation in the petition be proven by clear and convincing evidence. People In Interest of S.H., 323 N.W.2d 851 (S.D.1982). If the trial court finds that the allegations of the petition are supported by clear and convincing evidence in cases concerning dependent and neglected children, the court shall sustain the petition. SDCL 26-8-22.10.
In Matter of S.S., 334 N.W.2d 59 (S.D.1983), this court stated whether dependency and neglect exists is question of fact for the trial court. This statement is essentially accurate. The state must prove allegations of fact in its petition by clear and convincing evidence, and the trial court must determine the truth of the evidentiary facts offered by the State. The trial court must also satisfy itself that an ultimate fact which establishes dependency and neglect is similarly supported by clear and convincing evidence. An ultimate fact would be one of the factors listed in SDCL 26-8-6, such as whether, based on all the evidence, the court is able to find the child “lacks proper parental care,” or that the child’s “environment is injurious to his welfare.”
Whether a child is dependent and neglected is probably more accurately viewed as a mixed law-fact question because when the court finds that an ultimate fact under SDCL 26-8-6 exists and has been proven by clear and convincing evidence, the court may conclude as a matter of law that the affected child is dependent and neglected as defined by SDCL 26-8-6. However, the trial court’s primary analysis in reaching its decision is factual....
The trial court’s findings of fact will not be set aside by this court unless they are “clearly erroneous.” SDCL 15-6-52(a). In applying this standard, the question before this court is not whether we would have made the same findings the trial court did; rather, the question is whether, after a review of all the evidence, we are convinced that a mistake has been made. People in Interest of T.H., 396 N.W.2d 145 (S.D.1986); Matter of SM, 384 N.W.2d 670 (S.D.1986); Wiggins v. Shewmake, 374 N.W.2d 111 (S.D.1985); Matter of D.H., 354 N.W.2d 185 (S.D.1984). We must determine “whether the trial court was clearly erroneous in finding the evidence supporting termination was clear and convincing.” Matter of S.M., supra; Interest ofT.H., supra; Matter of S.S., supra. (Footnotes omitted).
Interest of K.C., 414 N.W.2d at 620.
In this case the trial court agreed with the allegations in the petition and determined four ultimate facts existed under *693SDCL 26-8-6. The court found the children lacked “proper parental care,” the children’s “environment was injurious to their welfare,” the children were “threatened with substantial harm,” and the children had “sustained emotional harm or mental injury.” Under these findings the court concluded the children were dependent and neglected as a matter of law pursuant to SDCL 26-8-6.
Under SDCL 26-8-6, any one of the eight subparts to that statute standing alone is enough to sustain a dependency and neglect adjudication as long as that ultimate finding is supported by clear and convincing evidence. In this case all four of the trial court’s ultimate findings are supported by clear and convincing evidence and apply to L.L. as well as S.L. At the adjudicatory hearing, Dr. W. Vail Williams (Williams), Associate Professor of Clinical Psychology at the University of South Dakota, testified as to the problems and needs of S.L. and L.L. Based on records of evaluations supplied by Kathy Park and his own observations, Williams stated both children had significant mental delays, especially in the areas of social interaction and emotional maturity. Dr. Jose Carrera concurred with Dr. Williams assessment of the children’s psychological and emotional problems. In addition, other witnesses testified as to the condition of these children.
Parents third argument is that the certain dispositional findings of fact and conclusions of law were not based on clear and convincing evidence sufficient to support the finding that termination was the least restrictive alternative. We disagree.
In Interest of K.C., we stated:
The Santosky decision arguably dealt only with the standard of proof in dependency and neglect adjudications. Nevertheless, this court has held the clear and convincing standard must be used at both the proceedings. Matter of D.B., 382 N.W.2d 419 (S.D.1986); People in the Interest of L.A., 334 N.W.2d 62 (S.D.1983). We have therefore held “the trial court must find by clear and convincing evidence that termination of parental rights is in the child’s best interests.” Matter of C.L. and R.P., 397 N.W.2d 81 (S.D.1986); Interest of T.H., 396 N.W.2d at 148; Matter of S.M., 384 N.W.2d at 674; Matter of D.H., 354 N.W.2d at 188. We have also held that the question whether termination is the least restrictive alternative is examined from the child’s point of view. Matter of C.L., supra; Matter ofS.M., supra. In short, the trial court must “find” by clear and convincing evidence that termination is the least restrictive alternative commensurate with the best interests of the child.
Parents state that finding of fact number seven and eight are not supported by clear and convincing evidence and are therefore clearly erroneous. We disagree. Finding seven states that the parents are unfit. Finding eight states that Mother has failed proper care of the children. We believe the record supports these findings.
Parents further argue that finding of fact number five, six, eleven, and twelve are not supported by clear and convincing evidence and therefore are clearly erroneous. We disagree. Findings five and six declare that appropriate services given the family have failed and further services would be unavailing because Mother’s illness is expected to continue, which would only exacerbate the children’s condition. Finding eleven states that the children face potential harm if they remain with their parents. There is evidence for these findings as well. At the adjudicatory hearing, Dr. Williams stated his opinion on Mother’s prognosis for the future. He based his opinion on records and reports submitted through Kathy Park and Denise Maride, medical records from the Human Services Center, and a personal evaluation of Mother. In his opinion, Mother’s illness would probably continue for most of her life, and even with medication she would probably still have periods of relapse. He stated the acute phases of Mother’s illness directly impaired her ability to provide proper care for her children and placed them at risk of potential harm. Therefore, he recommended termination.
*694Finding of fact twelve states that termination is the least restrictive alternative commensurate with the best interests of the children. This finding was entered as a finding of fact and as a conclusion of law.
In Interest of K.C. we indicated that, on appeal, the question of whether termination is the least restrictive alternative commensurate with the best interests of the child is essentially an issue of fact governed by the clearly erroneous standard of review.
The trial court must enter its final determination as a conclusion of law since it must decree its final judgment in the case. The nature of the question before the court, however, is “essentially factual.” The trial court makes a subjective determination as to the narrowest means of providing for the needs of the child. This ultimate finding of fact will not be overturned unless clearly erroneous.
There are no separate findings of fact in this case that are clearly erroneous. In any case, even if one or more lesser findings were clearly erroneous, remaining findings of fact must be insufficient to establish termination is the least restrictive alternative commensurate with the best interests of the child before a decision to terminate parental rights is reversed on appeal. Since the trial court’s final determination is itself essentially a question of fact, an erroneous finding of fact used by the court to support its final decision is not fatal if there are other findings of fact that together clearly and convincingly support termination.
The other appellants in this case, L.R. and A.R., the maternal grandparents of S.L. and L.L., argue that temporary placement with the grandparents would have been a less restrictive alternative that should have been tried before termination occurred. We disagree.
The best interests of the children are controlling. The experts at trial indicated the parents should not be allowed further contact with the children. Such contact would inevitably occur if the children were placed with relatives. Moreover, an eventual return to the parents would be inappropriate because Mother’s condition was not expected to improve. It is also obvious the conditions in the grandparents would not work for the children due to grandfather’s health and other considerations.
The decision of the trial court is affirmed.
MORGAN and MILLER, JJ., concur.
HENDERSON and SABERS, JJ., dissent.